DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed. The examiner notes that Claim 20-23 are cancelled. 
The following is an examiner’s statement of reasons for allowance: 	As set forth previously in the Final Rejection mailed on May 26, 2022, Chi (WO2016062249), the closest prior art on the record, discloses a numerical control saw machine apparatus (translation - page 18, lines 20-21) with a linear saw (S) held between two tool heads (702), wherein one of the two tool heads is provided with a clamping tool head installed on a vibration motor and the other of the two tool heads is an elastic tool head. 	Chi fails to disclose both of the two tool heads are driven by vibrating motors and that tensile forces on two ends of the linear saw are monitored by monitoring torque of a servo motor configured to control tensile forces on two ends of the linear saw, wherein the distance between the two ends of the linear saw are reduced or increased in order to maintain a specific amount of torque on the servo motor during machining of a plate material.	The examiner notes that it would not have been obvious to one having an ordinary skill in the art to modify Chi in view of any of the prior art previously made of record to achieve the aforementioned limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        August 10, 2022


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        08/10/2022